 



AMENDMENT TO STIPULATION OF SETTLEMENT AGREEMENT

 

This Amendment To Settlement Agreement (“Amendment”) as of April 10, 2019
(“Effective Date”), is entered into by and among Libertas Funding LLC located at
382 Greenwich Ave, Suite 2, Greenwich, CT 06830, and Kinetic Direct Funders
located at 382 Greenwich Ave, Suite 2, Greenwich, CT 06830 (hereinafter
“Funders”) and the following specific Merchants (hereinafter “Merchants”):

 

  a. re: Judgement by Confession, Index No. 18814598, for the amount of
$1,008,566.74

 

Naveen Doki

4902 Finchen Cr

Manassas, VA 20109

 

US IT Solutions, Inc

3031 Tisch Way

110 Plaza West, Ste 1098
San Jose, CA 95128

 

360 IT Professionals Inc.

5201 Great America Pkw, Ste 256
Santa Clara. CA 95054

 

  b. re: Judgement by Confession, Index No. 18814435, for the amount of
$579,259.30

 

Naveen Doki

4902 Finchen Cr, Manassas, VA 20109

 

The Maslow Media Group, Inc.
US IT Solutions, Inc.

360 IT Professionals
Alliance Micro, Inc.

all located at: 22 Baltimore Rd, Rockville, MD 20850

 

  c. re: Judgement by Confession, Index No. 18814438, for the amount of
$229,320.26

 

Silvija Valleru

6206 Colchester Rd, Fairfax, VA 22030

 

Alliance Micro Inc. Vivos IT, LLC

Vivos Global Services, LLC
Vivos Holdings, LLC

Vivos Acquisitions, LLC
Maslow Media Group, Inc.

all located at: 22 Baltimore Rd, Rockville, MD 20850

 

Page 1 of 3                  
[ex10-4_004.jpg]

 

 

  d. re: Judgement by Confession, Index No. 18814597, for the amount of
$229,320.26

 

Naveen Doki

4902 Finchen Cr, Manassas, VA 20109

 

Alliance Micro Inc.
Vivos IT, LLC

Vivos Global Services, LLC
Vivos Holdings, LLC

Vivos Acquisitions, LLC
Maslow Media Group, Inc.

all located at: 22 Baltimore Rd, Rockville, MD 20850

 

WHEREAS, Funders and Merchants previously entered into a Settlement Agreement
dated 10/25/2018 (“Settlement Agreement”) regarding the above Judgments,

 

WHEREAS, Merchants failed to perform its obligations and breached the Settlement
Agreement,

 

WHEREAS, as a result of the breach, Merchants are now in Default and subject to
the Default provisions of the Settlement Agreement,

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Amendment (collectively, the “Parties”
and each individually, a “Party”) agree as follows:

 

1.This Amendment shall be only to the said Settlement Agreement and shall
supersede and amend only the specific payments and dates thereof obligated.    
2.Parties agree that, subject to Merchants making all the revised payments
below, in the manner articulated in the Settlement Agreement, Merchants will no
longer be in Default, and Parties will remain bound by the other terms of the
Settlement Agreement.

 

Page 2 of 3                  
[ex10-4_004.jpg]

 

 

3.The following $625,000 shall be paid by Merchants to Funders, by partial
payment as detailed below (“Amended Future Payment Schedule”), which does not
include or reflect payments already made under the Settlement Agreement:

 

April 15, 2019  $40,000  May 15, 2019  $40,000  June 15, 2019  $40,000  July 15,
2019  $40,000  August 15, 2019  $40,000  September 15, 2019  $40,000  October
15, 2019  $40,000  November 15, 2019  $40,000  December 15, 2019  $40,000 
January 15, 2020  $40,000  February 15, 2020  $40,000  March 15, 2020  $40,000 
April 15, 2020  $40,000  May 15, 2020  $40,000  June 15, 2020  $40,000  July 15,
2020  $25,000 

 

4.This offer is only valid if executed by 5PM EST on 5/17/2019.

 

Dated: 5/16/2019

 

FOR MERCHANTS:   FOR FUNDERS:           BY: [ex10-4_001.jpg]   BY:     360 IT
Solutions Inc/ US IT Solutions, Inc/     David Epstein, Esq.   Alliance Micro,
Inc./ Vivos IT, LLC/     THE FASKOWITZ LAW FIRM, PLLC   Vivos Global Services,
LLC/ Vivos Holdings, LLC/
Vivos Acquisitions, LLC/ Maslow Media Group, Inc.     As Attorneys for Funders
61-43 186 Street, Suite 207
Fresh Meadows, NY 11365         (718) 407-2464 BY: [ex10-4_002.jpg]      
Silvija Valleru                 BY: [ex10-4_003.jpg]         Naveen Doki      

 

Please note that we are required, under Federal Law, to advise you that we are
debt collectors and any
information we obtain will be used in attempting to collect this debt

 



Page 3 of 3                  
[ex10-4_004.jpg]

 

 